         Case 1:20-cv-06918-LAP Document 8 Filed 02/12/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARY OFISI, et al.,

                      Plaintiffs,

               -against-
                                             No. 20 Civ. 6918 (LAP)
CLEARSTREAM BANKING      S.A., BANCA
UBAE SPA, JP MORGAN      CHASE BANK                    ORDER
N. A., CENTRAL BANK      OF IRAN,
a/k/a Bank Markazi,      and ISLAMIC
REPUBLIC OF IRAN,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

    Counsel for plaintiffs shall inform the Court by letter no

later than February 19, 2021 of the status of the action,

including with respect to service of the complaint.            See Fed. R.

Civ. P 4(m).

SO ORDERED.

Dated:      New York, New York
            February 12, 2021

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge




                                       1
